Citation Nr: 1822511	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and post-traumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from October 1988 to April 1992.  In September 2008, VA determined that the Veteran's period of service is honorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The February 2010 rating decision followed the Veteran's request for reconsideration of a November 2008 rating decision denying service connection for schizophrenia.  He perfected a timely appeal of the decision.  

In July 2016, the Board remanded the case to the RO to ensure the Veteran's hearing notice was sent to the correct address.  Documents filed by the Veteran in and after May 2016 indicate the Veteran lives at an address with a zip code ending in "02."  A May 2017 hearing schedule letter and a June 2017 hearing schedule reminder letter were sent to the address with a zip code ending in "02."  The AOJ therefore met the requirements of the July 2016 remand and the matter returned to the Board for appellate consideration.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In July 2017, the Veteran failed to appear at the scheduled travel board hearing in Winston-Salem, North Carolina.  The Veteran has not requested that the hearing be rescheduled or provided good cause for missing the hearing.  The Board therefore considers the Veteran's request for a hearing to be withdrawn.  

In November 2017, the Board again remanded the case to the RO for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in February 2018.  

The Board has recharacterized the issue, as stated above, to more broadly encompass the varied conditions for which the Veteran is claiming service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  The Veteran failed to report for a relevant scheduled VA examination in February 2018 and offered no good cause for his failure to report.  

2.  The Veteran does not have PTSD.  

3.  An acquired psychiatric disorder, to include schizophrenia, did not manifest during the Veteran's active service and is not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, have not all been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  VA has met its duties in this case.  

All obtainable evidence identified by the Veteran relevant to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board notes that the Veteran's service treatment records are unavailable.  In November 2007, the National Personnel Records Center (NPRC) indicated that they were unable to locate the records.  They concluded that the records either do not exist or that they were not located at NPRC.  Subsequent attempts were made to obtain the service treatment records, to no avail; all of those attempts have been documented in the record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Initially, the Board notes that the record contains a September 2008 Memorandum addressing a Formal Finding of Unavailability of service records, noting that the RO determined that the service treatment records (STRs) for the Veteran's period of service were unavailable.  The RO noted that all efforts to obtain the needed information had been exhausted.  In this regard, when records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  In this case, the Veteran's STRs are either lost or destroyed.  As such, VA has a heightened duty to assist the Veteran in developing his claim.  

The Veteran was provided VA examinations in June 2010 and July 2011; however, they were determined to be inadequate.  The record reflects that a VA examination was subsequently scheduled in January 2018 but the Veteran failed to report to the examination without good cause.  

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Veteran's failure to attend the January 2018 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim and has resulted in the Board's weighing the available evidence of record, absent any medical nexus opinion.  See 38 C.F.R. § 3.655 (2017).  

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  


II.  Laws and Regulations.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and a psychosis or organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125 (a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304 (f).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id, see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

III.  Factual background & Analysis-SC psychiatric disorder, including PTSD.

The Veteran maintains that he developed a psychiatric disorder as a result of his experiences in the Persian Gulf during active service.  

Historically, the record indicates that the Veteran served on active duty from October 1988 to April 1992, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Veteran's service treatment records from his period of active service are unavailable for review.  

The Veteran's claim for service connection for schizophrenia (VA Form 21-526) was received in January 2007.  Submitted in support of the claim were several lay statements from individuals attesting to the change in the Veteran's behavior after his discharge from service.  Significantly, lay statement from S.T, S.A., and D.A. indicate that the Veteran began exhibiting problems after service to include violent outburst, insomnia, nightmares and a loss of care in your appearance.  They also indicate that the Veteran was diagnosed with schizophrenia and underwent multiple hospitalizations for treatment of this condition to include medication.  

Also submitted in support of the Veteran's claim was a statement from C. T.-O., Ph.D., wherein she stated that she has known the Veteran all of his life.  She indicated that she noticed a change in the Veteran's behavior about the time of the Gulf War.  She noted that his letters were difficult to read because he was obviously very frightened.  She noted that the change was noticeable when he came back home; his hygiene deteriorated and he spent a great deal of time sleeping in his room.  He was difficult to talk to and became argumentative and would not let a subject drop once he began to talk about it.  She further noted that the Veteran began to display streaks of violence particularly around his grandmother.  Finally, he began to alienate his peers.  

Received in February 2007 was a hospital report from John Umstead Hospital, which shows that he was admitted to the hospital on March 2, 1998.  It was noted that the Veteran had a history of psychosis with violence and was hospitalized in Charlotte, North Carolina three years ago (in 1995).  The examiner stated that it seems that this patient has gradually been moving into a schizophrenic illness over the past 2 to 3 years with declining functioning and development of paranoia. We will start him on antipsychotic medications.  The discharge diagnosis was chronic undifferentiated schizophrenia.  

Also received in February 2007 in support of the Veteran's claim was a medical statement from Dr. M.S., a psychiatrist, submitted in support of the claim for SSA benefits, dated in June 1998, wherein the examiner indicated that the Veteran had schizophrenia with paranoia and delusional thinking, disorganized thought process, distractibility and impaired reality testing.  He stated that the Veteran was unable to understand information necessary to make decision on his best interest.  

Received in May 2007 was a statement from the Veteran indicating that he was sent to the Persian Gulf War and was there for approximately 5 months and was afraid during that time.  The Veteran indicated that he was an armored personnel carrier driver for his squad; as a result, he did a lot of driving.  The Veteran indicated that, before military service, he had no intentions of getting married; however, by the end of his period of service, he proposed to his girlfriend of 3 years and the mother of his child.  After returning to my unit's station in Germany, he went on leave and got married; he went on leave and did not report to his next duty station.  After that incident, he started experiencing symptoms of schizophrenia.  

Of record is a memorandum of unavailability, dated in September 2008, wherein the RO determined that the Veteran's service treatment records were unavailable for review.  

Received in July 2009 was a statement from Mrs. S.T., the Veteran's grandmother, indicating that she noticed a difference in him when he came home on leave from Desert Storm; she stated that he was not himself and he has gone downhill.  Mrs. T. indicated that she has dealt with mental illness due to the fact that she is a retired LPN.  

The Veteran was afforded a VA examination for mental disorders in June 2010.  It was noted that the Veteran was currently receiving nonservice -connected pension because of chronic schizophrenia; he was also receiving social security disability benefits because of his mental health issues.  It was also noted that the Veteran has a history of chronic schizophrenia with anxiety, depression, hallucinations, delusions, mood swings, but he has been feeling relatively better over the last few years.  The Veteran indicated that he still experiences some grandiose thoughts, but otherwise denies any major problems with anxiety, depression, insomnia, or crying spells.  He indicated that he still has some irritability and some decreased energy.  The examiner reported that the Veteran was showing no major psychiatric symptoms at the present time with his current treatment; however, it would be anticipated that without treatment he would decompensate quickly.  Following a mental status examination, the examiner reported a diagnosis of schizophrenia, paranoid type, chronic in partial remission.  The opinion is inadequate in that it does not express whether his disability was due to service.

Of record is the report of a mental status examination conducted by Dr. J.A., Licensed Psychologist, in August 2010.  It was noted that no medical records were available for review.  In summary, the examiner noted that the Veteran is a Gulf War Veteran whose experiences there set off a psychotic process which meets the criteria for both paranoid schizophrenia and bipolar manic agitation.  The psychologist reported partial remission of PTSD, but it was felt that he was still having the symptoms and of course what he saw in the Middle East set off his psychotic reaction, which may have been dormant previously.  After getting back, he showed a slow deterioration in all areas of life functioning to the point where he had to be hospitalized.  The pertinent diagnoses were schizoaffective disorder, bipolar type, by history, controlled by medication, and PTSD, chronic.  

In July 2011, the Veteran underwent an initial VA examination for PTSD.  The Veteran reported that he had been diagnosed with schizophrenia.  He reported he was first diagnosed with the condition in 1995 and was first psychiatrically hospitalized in 1998 at John Umstead Hospital (a state hospital in NC).  He reported that he continued to work between 1995 and 1998 but was becoming more and more psychotic during that time period.  The Veteran reported that he consistently took a Haldol injection from 1998 to 2009 to control hi symptoms of schizophrenia.  He reported he stopped the medication in 2009 because of side effects (muscle spasms dentition problem).  He reported he thinks his symptoms have generally been under control without medication.  The Veteran denied any other current psychiatric symptoms.  Following the examination, the examiner stated that the Veteran does not meet the diagnostic criteria for PTSD.  Rather, the examiner reported a diagnosis of schizophrenia, paranoid type, per past treatment records.  The examiner noted that the Veteran carries a longstanding diagnosis of schizophrenia which a serious and persistent mental illness that typically results in decreased functioning over time.  

A.  S/C-PTSD.

After careful review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim for PTSD.  

There are diagnoses of PTSD of record, for example one found in the psychological report from Dr. A., dated in August 2010.  However, the diagnosis does not discuss the criteria for PTSD and is not as detailed as the evidence showing that the Veteran does not have PTSD.  That report is therefore much less probative than the evidence tending to show that he has not had PTSD.  

In July 2011, the Veteran was provided with a relevant VA examination.  The examination report noted that the medical evidence of record had been reviewed, as had the Veteran's claims file.  Following an examination, the examiner opined that the Veteran did not fully meet the DSM-IV diagnostic criteria for PTSD.  The examiner noted that the only diagnosable mental health condition at the time was schizophrenia.  

Considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  As discussed above, the Veteran's VA treatment records are predominantly negative for signs, notations, or a diagnosis of PTSD.  The VA examiner determined that the Veteran did not meet the criteria for PTSD.  A PTSD diagnosis is not otherwise shown by the evidence of record.  Thus, the preponderance of evidence is against a finding that the Veteran has had PTSD at any time during the course of his claim and appeal so service connection for PTSD must be denied.  

Service connection for PTSD is not warranted in the Veteran's case, as the most probative evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223   (1992) (in the absence of a current disability, there can be no valid claim for service connection).  Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for PTSD.  38 U.S.C. § 5107; 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  S/C-Schizophrenia.

The Board finds that service connection is not warranted for a psychiatric disability because no current, acquired psychiatric disorder was present during a period of active duty, and no such disorder is etiologically related to a period of active duty. 

Following a VA examination in June 2010, the Veteran was diagnosed with schizophrenia, paranoid type, chronic in partial remission.  Subsequently, in July 2011, the Veteran was afforded a VA examination for evaluation of PTSD; the examiner reported a diagnosis of schizophrenia, paranoid type, per past treatment records.  As such, the first requirement for establishing a claim of service connection is met.  

Concerning the second requirement of an in-service incurrence of a disease, as noted above, the STRs are unavailable.  However, the record contains numerous lay statements attesting to a noticeable change in the Veteran's behavior following his discharge from military service.  Nonetheless, there is no evidence of treatment for any acquired psychiatric disability during service.  The Board therefore concludes that the in-service element is not met in this case.  

The earliest evidence of any diagnosis of an acquired psychiatric disorder is contained in VA treatment records dated beginning in March 1998, several years after he separated from service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Again, the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, Layno, 6 Vet. App. 465.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in the present case, the absence of documented complaints or treatment for several years following military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.  

In finding against the claim, the Board acknowledges the August 2010 psychological report from Dr. A., where he suggested that the Veteran's schizophrenia was caused by his service in the Gulf War; he stated that the Veteran is "a Gulf War Veteran whose experiences there set off a psychotic process which meets the criteria for both paranoid schizophrenia and bipolar manic agitation."  However, this opinion is based upon the Veteran's report of incidents that occurred in service and his report of being diagnosed with schizophrenia in 1995.  Dr. Atkinson specifically noted that no medical records were available for review.  Moreover, Dr. Atkinson's report is replete with inconsistencies, causing it to be not credible.  Dr. Atkinson noted that the "patient states that in 1995 he was at the John Umstead State Hospital, went in on a voluntary basis, they said paranoid psychosis;" however, the record clearly reflects that the Veteran was hospitalized at John Umstead Hospital in March 1998.  He also reported that the Veteran stated that he was never mistreated in any way as a child and left home at age 18 when he went to college.  However, during the June 2010 examination, the Veteran reported that a babysitter sexually abused him as a child.  The Board notes that VA "is not required to accept doctors' opinions that are based upon the appellant's recitation of medical history."  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  The examiner acknowledged that the first documented diagnosis of schizophrenia was rendered in 1998.  Thus, Dr. A.'s statement appears to rely wholly on the Veteran's account of his psychiatric disorder and opinion with regard to etiology; however, the Veteran's own self reporting is not credible and is not supported by the contemporaneous records.  Therefore, the Board finds that the medical opinion, based on an unreliable, unsubstantiated history, is unreliable and without probative value.  For the reasons stated above, the August 2010 opinion from Dr. A. is not probative evidence in support of the claim.  As such, there is no competent evidence of record relating the Veteran's psychiatric disorder, diagnosed as schizophrenia to his period of active service.  

The Board recognizes that evidence of record also includes statements from the Veteran and his family and friends asserting a present psychiatric disability, continuity of schizophrenia symptomatology since service, and a causal connection between his claimed psychiatric disorder and events in service.  While the Veteran and his family and friends might believe that his schizophrenia is the result of active service and is competent to report observable symptoms, he is not competent to opine as to the specific etiology of a condition as complex as a mental disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In summary, although the evidence shows that the Veteran has a current diagnosis of a psychiatric disorder, namely schizophrenia, the preponderance of evidence is against a finding that the in-service or nexus elements have been met with regard to that disease.  For these reasons, the Board must deny the appeal as to entitlement to service connection for a psychiatric disorder, to include schizophrenia.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


